                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                       )               BK No.:     17-04023
                                             )
KOMAA MNYOFU                                 )               Chapter: 13
                                             )
                                                             Honorable Deborah L. Thorne
                                             )
                                             )
               Debtor(s)                     )

         ORDER GRANTING LEAVE TO WITHDRAW AS ATTORNEY FOR DEBTOR

        THIS MATTER coming to be heard on the Motion of the Debtor's Counsel for leave to
withdraw as attorney of record, the Court having jurisdiction over the parties and the subject matter and
the court having heard the objection of the Debtor and the statements of counsel; and understanding that
there is conflict between Debtor and counsel;

  It is hereby ORDERED:

  1) Debtor's Counsel is granted leave to withdraw from this case.

  2) No further payments will be made to Debtor's counsel from the chapter 13 trustee.




                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: July 21, 2021                                               United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 rbansfield@davidmsiegel.com
